DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
In view of the Amendments to the Claims filed February 10, 2022, the rejections of claims 24-26, 28-30, 34-38, 41, 43, 45-48, and 50 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent October 12, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed February 10, 2022, the rejections of claims 24-26, 28-30, 34-38, 41, 43, 45-48, and 50 under 35 U.S.C. 103(a) previously presented in the Office Action sent October 12, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 24-26, 28-30, 34-38, 41, 43, 45-48, and 50 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 28-30, 34-38, 41, 43, 45-48, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24 and 47 recite, “wherein such nanomaterials have a size in a range of 1 nanometer to 100 nanometers”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including nanomaterials having a size in a range of 1 nanometer to 100 nanometers.
The specification does not discuss or describe any nanomaterials having a size in a range of 1 nanometer to 100 nanometers. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 28-30, 34-38, 41, 43, and 45-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drechsel et al. (U.S. Pub. No. 2007/0090371 A1) in view of Parker (U.S. Pub. No. 2005/0236614 A1) and Kadomi et al. (WO 2012/066881 A1 as a reference under 35 U.S.C. 102b with citations to English equivalent U.S. Pub. No. 2013/0170179 A1).
With regard to claims 24, 28, and 43, Drechsel et al. discloses an opaque or translucent organic solar cell on
a substrate (for example see “glass substrate” exemplified in Fig. 4) comprising
a first electrode (such as the “ITO” depicted in Fig. 4) and 
a second electrode (such as the “Gold electrode” depicted in Fig. 4) wherein 
the first electrode is arranged on the substrate and the second electrode forms a counter electrode (such as implied in Fig. 4, the cited ITO first electrode is arranged physically on the cited glass substrate, to create a working device, and the cited Gold second electrode forming a counter electrode to the cited ITO first electrode), wherein
at least one photoactive layer system is arranged between said first electrode and said second electrode (such as a photoactive layer system comprising the “50 nm n-doped C60”, “30 nm mixed layer ZnPc:C60”, and “50 nm p-doped MeO-TPD” layers depicted in Fig. 4 and another photovoltaic layer system comprising the “30 nm n-doped C60”, “38 nm mixed ZnPc:C60”, and “30 nm p-doped MeO-TPD” layers depicted in Fig. 4 as arranged between the cited ITO first electrode and the cited Gold second electrode), wherein the organic solar cell further comprises 
at least one layer or layer sequence comprising/embodied as at least one charge carrier transport layer (such as the “10 nm p-doped ZnPc (injection layer)” and the “1 nm gold layer (recombination and generation centers)” depicted in Fig. 4 cited to read on the claimed at least one layer or layer sequence comprising at least one “charge carrier transport layer” because they function to transport charge carriers), wherein
the at least one layer or layer sequence comprising at least one charge carrier transport layer is disposed between the first and second electrodes (as depicted in Fig. 4, the cited at least one layer or layer sequence comprising at least one charge carrier transport layer, recall the “10 nm p-doped ZnPc (injection 

Drechsel et al. does not disclose wherein the at least one layer or layer sequence comprising at least one charge carrier transport layer acts as a spectrally selective color filter.
However, Parker teaches a solar cell (see [0035]). Parker teaches using “filters” to filter, or limit, the wavelengths of radiation through particular layers (see [0029] cited to read on the claimed spectrally selective color filter as it selectively filters color, or different wavelengths of radiation). Parker teaches using filters as part of the charge transport layers (such as hole or electron transport layers described in [0065-0066]). Drechsel et al. additionally teaches UV and UV-near range of the visible spectrum is typically not essential for proper absorption to occur in the active layers (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited charge carrier transport layer in the solar cell of Drechsel et al. to include a spectrally selective color filter, as suggested by Parker, because it would have led to filtering wavelengths of radiation through the layer of which Drechsel et al. teaches certain wavelengths are typically not essential for proper absorption to occur in the active layers. 
Drechsel et al., as modified by Parker above, does not specifically teach wherein spectrally selective color filter is at least one absorbent material and acts as a spectrally 
However, Kadomi et al. discloses phosphors for converting light in UV and near-UV wavelengths to longer wavelengths (see [0052-0058]). Kadomi et al. is analogous arts because, like applicant, Kadomi et al. is concerned with dyes/phosphors for shifting UV and near-UV radiation into longer wavelengths of light. 
Specifically, Kadomi et al. discloses examples of phosphors, absorbent materials, in paragraph [0054] which absorb light in at least one range of a wavelength range of the visible spectrum in the range from 440 to 480 nm and emit light at longer wavelengths from 540 to 595 nm as light from 440 to 480 nm includes a wavelength range of the visible spectrum. Also in paragraph [0058] Kadomi et al. teaches other phosphors that absorb light from 440 to 480 nm and emit light at longer wavelengths from 600 to 700 nm.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the phosphors of Kadomi et al., which absorb light at 440 to 480 nm, for the spectrally selective color filter of Drechsel et al., as modified by Parker above, because the selection of a known material based on its suitability for its intended purpose, in the instant case a radiation filtering material in a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). Drechsel et al., as modified by Parker and Kadomi et al., discloses the cited at least one layer or layer sequence 
acts as a spectrally selective absorption color filter in at least one range of the light spectrum visible to the human eye ranging from 450 nm to 800 nm in the at least one range of a wavelength range of the visible spectrum in the range from 450-480 nm, the phosphor comprised sequence of layers is cited to act as a spectrally selective filter in the range of 450-480 nm).

 Drechsel et al., as modified by Parker and Kadomi et al., teaches the cited at least one layer or layer sequence acting as a spectrally selective absorption color filter comprises materials embodied as a color-selective absorbent layer, as it is a layer comprising the cited phosphor of Kadomi et al. which is a color-selective absorbent material. 
Drechsel et al., as modified by Parker and Kadomi et al., does not specifically teach wherein the material has a size in a range 1 nm and 100 nm.
However, Kadomi et al. teaches no particular limitation is placed on the average size of the cited phosphor (see [0059]). Kadomi et al. teaches the size as a result effective variable directly affecting the balance of keeping luminescent color even and intensity of luminescence (see [0059]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the phosphor in the cited at least one layer or layer sequence acting as a spectrally selective absorption color filter of Drechsel et al., as modified by Parker and Kadomi et al., and arrive at a size between 1 nm and 100 nm through routine experimentation (see MPEP 2144.05); especially since it would directly affect the need to keep luminescent color even and intensity of luminescence.
With regard to claim 25, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. Drechsel et al., as modified by Parker and Kadomi et al. above, teaches wherein
the at least one photoactive layer system comprises small molecules which are deposited by evaporation in vacuo (the generally recited “deposited by evaporation in vacuo” does not impart or imply a definite structure; the cited at least one photoactive layer system is cited above to read on the claimed comprises “small molecules” because it comprises molecules which are smaller than other molecules, such as larger molecules). 
With regard to claims 26, 29, and 30, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. Drechsel et al., as modified by Parker and Kadomi et al. above, teaches wherein
the at least one layer or layer sequence acting as a spectrally selective absorption color filter comprises at least one absorbent material (as cited above, the phosphor of Kadomi et al. is cited to read on the claimed absorbent material as it absorbs radiation), wherein
the at least one absorbent material does not electronically facilitate operation of the solar cell/contribute to charge carrier generation (the cited at least one absorbent material is cited to read on the claimed “does not electronically facilitate operation of the solar cell/contribute to charge carrier generation” because it does not absorb radiation for direct conversion/generation into electricity, but rather absorbs radiation to filter particular wavelengths).
With regard to claims 34 and 35, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. 
Drechsel et al., as modified above, does not teach wherein the at least one layer or layer sequence has a layer thickness of between 5 nm and 100 nm.
However, thickness of the at least one layer or layer sequence is a result effective variable directly affecting the absorption depth/characteristics of the layer (see, for example, Drechsel et al. at [0028], [0034], and [0074]) as well as material cost of each layer.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited at least one layer or layer sequence in the cell of Drechsel et al., as modified above, and arrive at the claimed thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing absorption characteristics and material cost. 
With regard to claims 36 and 37, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. Drechsel et al., as modified by Parker and Kadomi et al. above, teaches wherein
the substrate is transparent and comprises glass (see Drechsel et al. at Fig. 4, “glass substrate”).
With regard to claim 38, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. Drechsel et al., as modified by Parker and Kadomi et al. above, teaches an organic solar cell of claim 24 in combination with and arranged on 
a shaped body (such as depicted in Drechsel et al. at Fig. 4 which depicts the cited organic solar cell on a shaped body, such as the “glass substrate” having a body with a shape).
With regard to claim 41, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. Drechsel et al., as modified by Parker and Kadomi et al. above, teaches wherein
the at least one layer or layer sequence comprises at least one of a mixture or sequence or two or more absorbers and provides color neutrality (such as cited in the rejection of claim 24 above, the cited at least one layer or layer sequence comprises a sequence of two or more absorbers, such as a sequence of the cited “10 nm p-doped ZnPc (injection layer)”, as modified to include the absorber/phosphor suggested by Kadomi et al. above, and the cited “1 nm gold layer” cited to read on the claimed “absorber” because it is structurally capable of absorbing some degree of radiation; the cited the at least one layer or layer sequence is cited to read on the claimed “provides color neutrality” because it allows for some degree of visible light to pass through the at least one layer or layer sequence). 
With regard to claims 45 and 46, independent claim 24 is obvious over Drechsel et al. in view of Parker and Kadomi et al. under 35 U.S.C. 103(a) as discussed above. Drechsel et al., as modified by Parker and Kadomi et al. above, teaches wherein
the at least one layer or layer sequence acting as a spectrally selective absorption color filter comprises at least one absorbent material (recall the 
said at least one absorbent material does not electrically facilitate operation of the solar cell (the cited at least one absorbent material is cited to read on the claimed “does not electronically facilitate operation of the solar cell” because it does not absorb radiation for direct conversion into electricity, but rather absorbs radiation to filter particular wavelengths).
With regard to claims 47 and 48, Drechsel et al. discloses an opaque or translucent organic solar cell on
a substrate (for example see “glass substrate” exemplified in Fig. 4) comprising
a first electrode (such as the “ITO” depicted in Fig. 4) and 
a second electrode (such as the “Gold electrode” depicted in Fig. 4) wherein 
the first electrode is arranged on the substrate and the second electrode forms a counter electrode (such as implied in Fig. 4, the cited ITO first electrode is arranged physically on the cited glass substrate, to create a working device, and the cited Gold second electrode forming a counter electrode to the cited ITO first electrode), wherein
a first and second photoactive layer system are arranged between said first electrode and said second electrode (such as a first photoactive layer system comprising the “50 nm n-doped C60”, “30 nm mixed layer ZnPc:C60”, and “50 nm p-doped MeO-TPD” layers depicted in Fig. 4 and a second photovoltaic layer 
at least one layer or layer sequence comprising/embodied as at least one charge carrier transport layer (such as the “10 nm p-doped ZnPc (injection layer)” and the “1 nm gold layer (recombination and generation centers)” depicted in Fig. 4 cited to read on the claimed at least one layer or layer sequence comprising at least one “charge carrier transport layer” because they function to transport charge carriers), wherein
the at least one layer or layer sequence comprising at least one charge carrier transport layer is disposed between the first and second photoactive layer systems (as depicted in Fig. 4, the cited at least one layer or layer sequence comprising at least one charge carrier transport layer, recall the “10 nm p-doped ZnPc (injection layer)” and the “1 nm gold layer (recombination and generation centers)”, as disposed between the cited first and second photoactive layer systems), wherein 
the organic solar cell comprises a stack of two solar cells connected in series (as depicted in Fig. 4, the cited organic solar cell comprises two organic solar cells connected in series at the cited first and second photoactive layer systems).


However, Parker teaches a solar cell (see [0035]). Parker teaches using “filters” to filter, or limit, the wavelengths of radiation through particular layers (see [0029] cited to read on the claimed spectrally selective color filter as it selectively filters color, or different wavelengths of radiation). Parker teaches using filters as part of the charge transport layers (such as hole or electron transport layers described in [0065-0066]). Drechsel et al. additionally teaches UV and UV-near range of the visible spectrum is typically not essential for proper absorption to occur in the active layers (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited charge carrier transport layer in the solar cell of Drechsel et al. to include a spectrally selective color filter, as suggested by Parker, because it would have led to filtering wavelengths of radiation through the layer of which Drechsel et al. teaches certain wavelengths are typically not essential for proper absorption to occur in the active layers.
Drechsel et al., as modified by Parker above, does not specifically teach wherein the dopant, the radiation filtering component taught in Parker, is at least one absorbent material and acts as a spectrally selective filter in at least one range of a wavelength range of the visible spectrum in the range from 450 nm to 800 nm in the photoactive component.
However, Kadomi et al. discloses phosphors for converting light in UV and near-UV wavelengths to longer wavelengths (see [0052-0058]). Kadomi et al. is analogous 
Specifically, Kadomi et al. discloses examples of phosphors, absorbent materials, in paragraph [0054] which absorb light in at least one range of a wavelength range of the visible spectrum in the range from 440 to 480 nm and emit light at longer wavelengths from 540 to 595 nm as light from 440 to 480 nm includes a wavelength range of the visible spectrum. Also in paragraph [0058] Kadomi et al. teaches other phosphors that absorb light from 440 to 480 nm and emit light at longer wavelengths from 600 to 700 nm.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the phosphors of Kadomi et al., which absorb light at 440 to 480 nm, for the radiation filtering dopant Drechsel et al., as modified by Parker above, because the selection of a known material based on its suitability for its intended purpose, in the instant case a radiation filtering component in a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). Drechsel et al., as modified by Parker and Kadomi et al., discloses the cited at least one layer or layer sequence 
acts as a spectrally selective absorption color filter in at least one range of the light spectrum visible to the human eye ranging from 450 nm to 800 nm in the organic solar cell (since the phosphors of Kadomi et al. absorb light from 440 to 480 nm, which includes absorbing light in at least one range of a wavelength range of the visible spectrum in the range from 450-480 nm, the phosphor 

Drechsel et al., as modified by Parker and Kadomi et al., teaches the cited at least one layer or layer sequence acting as a spectrally selective absorption color filter comprises materials embodied as a color-selective absorbent layer, as it is a layer comprising the cited phosphor of Kadomi et al. which is a color-selective absorbent material. 
Drechsel et al., as modified by Parker and Kadomi et al., does not specifically teach wherein the material has a size in a range 1 nm and 100 nm.
However, Kadomi et al. teaches no particular limitation is placed on the average size of the cited phosphor (see [0059]). Kadomi et al. teaches the size as a result effective variable directly affecting the need to balance keeping luminescent color even and intensity of luminescence (see [0059]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the phosphor in the cited at least one layer or layer sequence acting as a spectrally selective absorption color filter of Drechsel et al., as modified by Parker and Kadomi et al., and arrive at a size between 1 nm and 100 nm through routine experimentation (see MPEP 2144.05); especially since it would directly affect the need to keep luminescent color even and intensity of luminescence.
Claims 24 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drechsel et al. (U.S. Pub. No. 2007/0090371 A1) in view of Parker (U.S. Pub. No. 2005/0236614 A1), Kadomi et al. (WO 2012/066881 A1 as a reference under 35 U.S.C. 102b .
With regard to claims 24 and 50, Drechsel et al. discloses an opaque or translucent organic solar cell on
a substrate (for example see “glass substrate” exemplified in Fig. 4) comprising
a first electrode (such as the “ITO” depicted in Fig. 4) and 
a second electrode (such as the “Gold electrode” depicted in Fig. 4) wherein 
the first electrode is arranged on the substrate and the second electrode forms a counter electrode (such as implied in Fig. 4, the cited ITO first electrode is arranged physically on the cited glass substrate, to create a working device, and the cited Gold second electrode forming a counter electrode to the cited ITO first electrode), wherein
at least one photoactive layer system is arranged between said first electrode and said second electrode (such as a photoactive layer system comprising the “50 nm n-doped C60”, “30 nm mixed layer ZnPc:C60”, and “50 nm p-doped MeO-TPD” layers depicted in Fig. 4 and another photovoltaic layer system comprising the “30 nm n-doped C60”, “38 nm mixed ZnPc:C60”, and “30 nm p-doped MeO-TPD” layers depicted in Fig. 4 as arranged between the cited ITO first electrode and the cited Gold second electrode), wherein the organic solar cell further comprises 
at least one layer or layer sequence comprising/embodied as at least one charge carrier transport layer (such as the “10 nm p-doped ZnPc (injection layer)” and the “1 nm gold layer (recombination and generation centers)” depicted in Fig. 4 cited to read on the claimed at least one layer or layer sequence comprising at least one “charge carrier transport layer” because they function to transport charge carriers), wherein
the at least one layer or layer sequence comprising at least one charge carrier transport layer is disposed between the first and second electrodes (as depicted in Fig. 4, the cited at least one layer or layer sequence comprising at least one charge carrier transport layer, recall the “10 nm p-doped ZnPc (injection layer)” and the “1 nm gold layer (recombination and generation centers)”, as disposed between the cited ITO first electrode and the cited Gold second electrode).

Drechsel et al. does not disclose wherein the at least one layer or layer sequence comprising at least one charge carrier transport layer acts as a spectrally selective color filter.
However, Parker teaches a solar cell (see [0035]). Parker teaches using “filters” to filter, or limit, the wavelengths of radiation through particular layers (see [0029] cited to read on the claimed spectrally selective color filter as it selectively filters color, or different wavelengths of radiation). Parker teaches using filters as part of the charge transport layers (such as hole or electron transport layers described in [0065-0066]). [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited charge carrier transport layer in the solar cell of Drechsel et al. to include a spectrally selective color filter, as suggested by Parker, because it would have led to filtering wavelengths of radiation through the layer of which Drechsel et al. teaches certain wavelengths are typically not essential for proper absorption to occur in the active layers. 
Drechsel et al., as modified by Parker above, does not specifically teach wherein spectrally selective color filter is at least one absorbent material and acts as a spectrally selective absorption color filter in at least one range of a wavelength range of the visible spectrum in the range from 450 nm to 800 nm in the photoactive component.
However, Kadomi et al. discloses phosphors for converting light in UV and near-UV wavelengths to longer wavelengths (see [0052-0058]). Kadomi et al. is analogous arts because, like applicant, Kadomi et al. is concerned with dyes/phosphors for shifting UV and near-UV radiation into longer wavelengths of light. 
Specifically, Kadomi et al. discloses examples of phosphors, absorbent materials, in paragraph [0054] which absorb light in at least one range of a wavelength range of the visible spectrum in the range from 440 to 480 nm and emit light at longer wavelengths from 540 to 595 nm as light from 440 to 480 nm includes a wavelength range of the visible spectrum. Also in paragraph [0058] Kadomi et al. teaches other phosphors that absorb light from 440 to 480 nm and emit light at longer wavelengths from 600 to 700 nm.

acts as a spectrally selective absorption color filter in at least one range of the light spectrum visible to the human eye ranging from 450 nm to 800 nm in the organic solar cell (since the phosphors of Kadomi et al. absorb light from 440 to 480 nm, which includes absorbing light in at least one range of a wavelength range of the visible spectrum in the range from 450-480 nm, the phosphor comprised sequence of layers is cited to act as a spectrally selective filter in the range of 450-480 nm).

 Drechsel et al., as modified by Parker and Kadomi et al., teaches the cited at least one layer or layer sequence acting as a spectrally selective absorption color filter comprises materials embodied as a color-selective absorbent layer, as it is a layer comprising the cited phosphor of Kadomi et al. which is a color-selective absorbent material. 

However, the size of the material is a result effective variable. 
Fiset teaches, compared to convention phosphors, one shaped as a nanowire can provide varying peak wavelength emission due to the varying size of the phosphor (see [0061]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size and shape of the phosphor in the cited at least one layer or layer sequence acting as a spectrally selective absorption color filter of Drechsel et al., as modified by Parker and Kadomi et al., and arrive at the nanowire having a size between 1 nm and 100 nm through routine experimentation (see MPEP 2144.05); especially since it would directly affect peak wavelength emission.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that the use of the word “nanomaterial” in the specification implicitly requires a size between 1 nm and 100 nm because ISO standards define nanomaterials as requiring a size between 1 nm and 100 nm. 
However, this argument is not persuasive. Nothing in the specification indicates the term “nanomaterial” is limited to an ISO standards definition. 
A person having ordinary skill in the art would no understand the use of the word “nanomaterial” requires a size between 1 nm and 100 nm.
See for example Korgel et al. (U.S. Pub. No. 2013/0206232 A1) teaching the term “Nanomaterials” for photovoltaic application can have a size, diameter, from about 2 nm to 200 nm (see [0040]).
See for example Kurtin et al. (U.S. Pub. No. 2013/0206219 A1) teaching the term “Nanomaterials” can include sizes generally ranging from 3 nm to 500 nm (see [0158]).
See for example Rogers et al. (U.S. Pub. No. 2008/0157235 A1) teaching the term “Carbon nanomaterial” having at least one dimension that is between one nanometer and one micron (see [0156]).
The instant specification makes no indication that the term “nanomaterial”, which is used twice in the specification, is limited to any ISO standard. The instant specification does not exemplify any size of the nanomaterials.
A person having ordinary skill in the art would not have understood the use of the term “nanomaterial” twice in the specification, absent any examples of sizes of the nanomaterials, would specifically imply an ISO standard definition of between 1 nm and 100 nm. 
Applicant argues none of the references, individually, disclose all of the claimed limitations. However, this augment is persuasive as the combination of references is cited to teach the claimed limitations.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        February 25, 2022